Citation Nr: 0824057	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical treatment provided by Park View Hospital on 
June 23, 2004.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Oklahoma City, Oklahoma VA Medical Center (VAMC).


FINDINGS OF FACT

1.  The veteran received medical care from the Park View 
Hospital in El Reno, Oklahoma on June 23, 2004.

2.  The veteran has a history of heart attack in December 
2002; therefore, it was reasonable for him to believe delay 
in seeking treatment for cardiovascular symptoms was 
hazardous to his health.

3.  A VA or federal facility was not feasibly available to 
the veteran at the time he sought emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical treatment provided by Park View Hospital on 
June 23, 2004 are met.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. § 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002). Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Given the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Therefore, any additional discussion of the VCAA is 
unwarranted.

Analysis

The veteran seeks payment or reimbursement of unauthorized 
private emergency room treatment for a nonservice-connected 
condition under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  
In particular, he contends that because he was having 
symptoms similar to when he had a massive heart attack in 
December 2002 he went to the emergency room at Park View 
Hospital because the VA hospital was 60 miles away.  

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9)  The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

The Oklahoma City VAMC has cited its reasons for denying the 
veteran reimbursement in a September 2004 decision.  
Essentially, it maintains that VA facilities were feasibly 
available to provide the care.  

Medical records reflect that the veteran presented to the 
emergency room of Park View Hospital on June 23, 2004 with a 
complaint that his heart was racing.  He also reported having 
shortness of breath and nausea.  It was noted that he had had 
similar symptoms previously.  The veteran's condition was 
described as "urgent."  A past history of heart disease and 
hypertension was noted as well as a cardiac stent placement 
in December 2002.  Chest X-ray revealed no acute findings, 
however ECG was abnormal.  The veteran was ultimately 
discharged home with a diagnosis of dehydration.  

Through his written submissions the veteran has reported 
having a history of heart problems, including a massive heart 
attack in December 2002.  At that time he was stabilized at 
Park View Hospital before being transferred to Oklahoma Heart 
Hospital.  He indicated that during subsequent conversations 
with VA personnel he was told that since he lived 60 miles 
from the VA hospital he should go to the nearest hospital for 
any medical emergency.  Given his prior history, he felt that 
the symptoms he was having on June 23, 2004 - irregular, 
racing heartbeat and rising blood pressure - warranted 
getting medical attention as soon as possible.  

Upon review, the Board concludes that the veteran's condition 
was sufficient, in the eyes of a prudent layperson, to 
require immediate medical attention, and that VA medical 
facilities were not feasibly available.  Therefore, resolving 
reasonable doubt in favor of the veteran, the Board concludes 
that the medical expenses incurred on June 23, 2004, must be 
reimbursed.  In this case, a reasonable and prudent person 
(the standard here) would certainly think that immediate 
medical attention is needed when experiencing an irregular 
heartbeat and shortness of breath.  In this regard, the Board 
cannot overlook the veteran's argument that he experienced 
similar symptoms when he had a heart attack in December 2002 
and the fact that emergency room personnel described his 
condition as urgent.  Accordingly, the benefit sought on 
appeal is granted.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment provided by Park View Hospital on June 23, 2004 is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


